14‐45 
        Tashara Pinet v. County of Onondaga, et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

 
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 15th day of December, two thousand 
        fourteen. 
                                             
        PRESENT:  RICHARD C. WESLEY, 
                      PETER W. HALL, 
                      GERARD E. LYNCH, 
                                   Circuit Judges. 
        ____________________________________________ 
         
        TASHARA PINET, Proposed Administrator 
        of the Estate of Raul Pinet, Jr.,  
         
                                   Plaintiff‐Appellant, 
         
                      ‐v.‐                                  No. 14‐45 
         
        COUNTY OF ONONDAGA, KEVIN E. 
        WALSH, in his individual and official 
        capacity as the Sheriff of Onondaga 
        County, ONONDAGA COUNTY 
        SHERIFF’S OFFICE, KEVIN BRISSON, in 
        his individual and official capacity as the 

                                                             1
Head of the Security and Operation 
Division for the Onondaga County 
Sheriff’s Office Custody Department, 
RICHARD CARBERY, in his individual 
and official capacity as the Chief of the 
Onondaga Sheriff’s Office Custody 
Department, JOHN DOES 1‐10, said 
names being fictitious as the individual 
corrections officers who were in charge of 
decedent while at the Onondaga County 
Justice Center, 
 
                           Defendants‐Appellees.*                       
____________________________________________  
 
For Plaintiff‐Appellant:                Brian M. Dratch, Franzblau Dratch, P.C., 
                                        Livingston, N.J. 
 
For Defendants‐Appellees:               Kathleen M. Dougherty, Senior Deputy 
                                        County Attorney, for Gordon J. Cuffy, 
                                        Onondaga County Attorney, Syracuse, 
                                        N.Y. 
 
       Appeal from the United States District Court for the Northern District of 
New York (Sharpe, J.). 
 
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED. 

          Plaintiff Tashara Pinet appeals from a Memorandum‐Decision and Order 

in the United States District Court for the Northern District of New York (Sharpe, 

J.) dated November 26, 2013.  We affirm for reasons stated by the district court. 

*    The Clerk of the Court is directed to amend the caption as above. 

                                               2
     

    The judgment of the district court is AFFIRMED. 

                       
                                  FOR THE COURT: 
                                  Catherine O’Hagan Wolfe, Clerk 
 
                                    




                                       3